Citation Nr: 1134597	
Decision Date: 09/15/11    Archive Date: 09/23/11

DOCKET NO.  07-24 197	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder characterized as schizoaffective disorder.  



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel



INTRODUCTION

The Veteran had active service from October 1972 to October 1974. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, that denied the benefit sought on appeal.  The Veteran appealed that decision and the case was referred to the Board for appellate review.  

In March 2009 the Board remanded the Veteran's claim for further development by the RO/AMC.  The requested development has been completed to the extent possible and no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Board also notes that the Veteran's claim has previous been characterized as entitlement to service connection for schizoaffective disorder.  The United States Court of Appeals for Veterans Claims has held that such claims encompass claims of entitlement to service connection for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  Therefore, in accordance with Clemons, the Board has recharacterized the issue on appeal as entitlement to service connection for an acquired psychiatric disorder characterized as schizoaffective disorder.  


FINDING OF FACT

The record on appeal contains no indication that any current acquired psychiatric disorder, including a schizoaffective disorder, began in service or is causally related to service or any incident therein.



CONCLUSION OF LAW

An acquired psychiatric disorder, including a schizoaffective disorder, was not incurred in service, nor may such disability be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the Veteran's claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2007).  The notification obligation in this case was met by way of letters from the RO to the Veteran dated February 2007 and May 2009.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances of this case.  In addition, the Veteran and his representative have not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal and have not argued that any errors or deficiencies in the accomplishment of the duty to notify or the duty to assist have prejudiced the Veteran in the adjudication of his appeal.  

The Board does note that in its March 2009 remand it ordered the RO/AMC to obtain all outstanding VA treatment records and to document all attempts to procure such records.  The requested development has been completed to the extent possible, as evidenced in June 2009 and August 2009 documentation.  No further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Board also notes that the Veteran has not been afforded a VA examination in support of his claim, but finds that one is not necessary.  In the case of a claim for disability compensation, the assistance provided to the claimant shall include providing a medical examination or obtaining a medical opinion when such examination or opinion is necessary to make a decision on the claim.  An examination or opinion shall be treated as being necessary to make a decision on the claim if the evidence of record, taking into consideration all information and lay or medical evidence (including statements of the claimant) contains competent evidence that the claimant has a current disability, or persistent or recurring symptoms of disability; and indicates that the disability or symptoms may be associated with the claimant's act of service; but does not contain sufficient medical evidence for VA to make a decision on the claim.  38 U.S.C.A. § 5103(A)(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board has considered whether a VA examination with regard to the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder characterized as schizoaffective disorder is necessary for proper adjudication, but has determined that the Veteran has not met the threshold for an examination.  As set forth below, the Board finds that the Veteran's statement regarding having had problems with his schizoaffective disorder since his time in service is not credible.  There is no credible evidence that the Veteran's acquired psychiatric disorder began during service or is in any way related thereto.  Accordingly, the Board finds that the RO has satisfied the duty to notify and the duty to assist and will proceed to the merits of the Veteran's appeal.

The Veteran has claimed entitlement to service connection for an acquired psychiatric disorder characterized as schizoaffective disorder.  Service connection will be granted for a disability resulting from an injury or disease incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If there is no showing of a resulting chronic disorder during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection for certain diseases, such as psychoses, may be also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2010).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a) (2010)

Generally, to establish service connection, the record must contain the following:  (1) Medical evidence of a current disability, (2) medical evidence, or in certain circumstances, lay testimony, of an in-service incurrence or aggravation of injury or disease, and (3) medical evidence of a nexus or relationship between the current disability and the in-service disease or injury.  Coburn v. Nicholson, 10 Vet. App. 427 (2006); Disabled American Veterans v. Secretary of Veterans Affairs, 419 F. 3d 1317 (Fed. Cir. 2005).  If the Veteran fails to demonstrate any one element, denial of service connection will result.

The Veteran's service treatment records are entirely negative for any reference to an acquired psychiatric disorder or to mental health problems of any type.  The Veteran was seen on several occasions during his period of active duty with various complaints.  On none of these occasions, however, did he report complaints pertaining to a psychiatric disorder.  

The first available post-service treatment records are VA treatment records from 1990, at which point it was noted that the Veteran had a history of depression since 1987.  Records from February 1993 indicate that the Veteran reported first seeking treatment by a private psychiatrist about four years earlier.  Records from October 1995 indicate that the Veteran reported not having had any psychiatric contact until 1986, at which time he stated he became obsessed with and compelled to stare at other men's crotches.  Subsequent records show continued psychiatric treatment, and records from February 2003 indicate that the Veteran again reported that his difficulties began in 1986.  

It is not until January 2007, more than thirty years after his separation from active service, that the Veteran submitted an application for VA compensation benefits seeking entitlement to service connection for a schizoaffective disorder, wherein he contended that this problem dated back to his military service.  The Veteran has not made any additional statements or contentions in this regard.  

Although the Veteran is certainly capable of providing competent statements regarding his in-service and post-service experiences, the Board does not find his statements to be credible.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency, a legal concept determining whether testimony may be heard and considered, and credibility, a factual determination going to the probative value of the evidence to be made after the evidence has been admitted). 

As set forth above, the Veteran's service treatment records do not document any evidence or symptomatology of an acquired psychiatric disorder.  In fact, the service treatment records show that the Veteran was seen on numerous occasions in 1972, 1973 and 1974, yet on none of these occasions did the Veteran ever mention having any psychiatric or mental health problems.  

The Board also observes that the Veteran's post-service treatment records reflect that the Veteran did not have any psychiatric problems until 1986, at the earliest.  Quite simply, these records contradict the Veteran's current contentions, made in the context of a claim for monetary benefits.  For these reasons, the Board finds that the Veteran's recent statement is not credible, and that the most probative evidence shows that the Veteran did not have an acquired psychiatric disorder until years after his period of active duty.  Finally, there is no competent evidence attributing the Veteran's current psychiatric disorder to his period of service.  

In conclusion, the Board finds that, lacking any credible evidence of an acquired psychiatric disorder in service; competent or credible evidence of an acquired psychiatric disorder for many years thereafter; or evidence of a link between the Veteran's current acquired psychiatric disorder and his active service or any incident therein, service connection for such a condition is not warranted.  As there is a preponderance of evidence against the claim, the benefit-of-the-doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  


ORDER

Entitlement to service connection for an acquired psychiatric disorder characterized as schizoaffective disorder is denied. 



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


